 

 



 

EXCHANGE OF SHARES AGREEMENT

 

by, between and among

 

E-motion Apparel, Inc.

 

&

 

12 ReTech Corporation,

 

and

 

Hubert J. (“Hub”) Blanchette



 

 



 



This Exchange of Shares Agreement (“Agreement”) is entered into as of the
Effective Date by, between and among, defined below, BUYER, TARGET, and SELLER.
The parties to this Agreement are sometimes hereinafter referred to individually
as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, SELLER owns the number of shares of common stock of TARGET set forth on
Schedule A attached hereto which represent 100% of the capital stock issued and
outstanding of TARGET (the “TARGET Shares”);

 

WHEREAS, BUYER has authorized for issuance the number of shares of common stock
of BUYER (the “BUYER Shares”) set forth on Schedule B hereto; and

 

WHEREAS, SELLER wishes to sell, and BUYER wishes to purchase, 100% of TARGET
Shares in exchange for the BUYER Shares, designated for SELLER on the Schedules
A AND C by way of exchange of shares;

 

NOW, THEREFORE, in consideration of the mutual terms and covenants set forth
herein, the Parties approve and adopt this Agreement and mutually covenant and
agree with each other as follows:

 

DEFINITIONS

 



“ACTION” means any action, suit, proceeding, investigation or governmental
approval process.

 

“AGREEMENT” has the meaning set forth on the first page hereof.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 1 

  

 

 

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified, such as directors, officers, and, as to any Person that is
an individual, such individual’s spouse, parents, grandparents, siblings, and
lineal descendants.

 

“BUYER” means 12 ReTech Corporation, a corporation organized in the state of
Nevada, USA that is publicly listed under the symbol: RETC.

 

“BUYER INDEMNIFIED PARTIES” means BUYER and each officer, director, employee,
agent, partner, shareholder, and Affiliate of BUYER.

 

“BUYER SHARES” means those shares of the common stock of BUYER identified on
Schedule B.

 

“BREACH” means any material breach of the terms of this Agreement or any
ancilliary agreements between the Parties.

 

“BREACHING OR BREAKING EVENT” means specifically those events that would cause a
breach or break in the Stand By Period.

 

“CLOSING” means the Closing Date.

 

“CLOSING DATE” means the date that this Agreement and all exhibits are executed.

 

“CONDITION” means a Party’s business, properties, operations, earnings, assets,
liabilities, condition (financial or otherwise).

 

“CONTRACT” means any contract, agreement, note, instrument, franchise, lease,
license, commitment, arrangement, or understanding, written or oral.

 

“EFFECTIVE DATE” shall be upon the execution of this agreement.

 

“ESCROW AGENT” shall mean Belmont Acquisitions Corp. (“Belmont”).

 

“ESCROW SHARES” means all of the TARGET SHARES and all of the BUYER SHARES
delivered as part of this Exchange of Shares Agreement.

 

“FUNDS” means for the purposes of this Agreement the monies that remained in
TARGET at closing that are by the terms of this Agreement the property of
SELLERS.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 2 

  

 

 

“GOVERNMENTAL AUTHORITY” means any court or governmental authority, department,
commission, board, bureau, agency, or instrumentality, domestic or foreign.

 

“INDEMNIFIED COSTS” means: (a) any and all damages, losses, claims and other
liabilities of any and every kind, including, without limitation, judgments, and
costs of settlement, and (b) any and all out-of-pocket costs and expenses of any
and every kind, including, without limitation, reasonable fees, and
disbursements of counsel.

 

“INTELLECTUAL PROPERTY” means all: (a) trademarks, service marks, trade dress,
logos, trade names, and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith; (b) copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith; (c) trade
secrets and confidential business information (including ideas, research and
development, knowhow, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
pricing and cost information, and business and marketing plans and proposals);
(d) other proprietary rights; and (e) copies and tangible embodiments thereof
(in whatever form or medium).

 

“INTELLECTUAL PROPERTY LICENSE” means any Contract to use any Intellectual
Property.

 

“LAW” means any law, statute, treaty, ordinance, rule, regulation, or policy,
domestic or foreign, of any Governmental Authority

 

“LEGAL OPINION” means the written opinion of legal counsel representing BUYER
that allows the removal of a restrictive legend on a stock certificate that
relies upon an exemption to registration under regulation D as promulgated by
the SEC.

 

“LEGAL TITLE” means the ownership of the common shares of the TARGET and/or
BUYER as such may apply.

 

“LETTER OF INTENT or LOI” No LOI was executed between the Parties in regards to
this transaction.

 

“LIABILITY(IES)” means any obligation, indebtedness, commitment, guaranty, or
any other item, whether direct or indirect, absolute, accrued, contingent or
otherwise, and whether due or to become due.

 

“LIENS” means all liens, claims, pledges, charges, agreements, and encumbrances
of any kind whatsoever.

 

“MICRO-BRAND(S)” means any acquisition of a Company having its own products or
“brand” that has $50 million or less in annual revenue.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 3 

  

 

 

“NON-BINDING LETTER OF INTENT” There was no Non-Binding Letter of Intent
executed between the Parties in reference to this transaction

 

“ORDER” means any order, injunction, writ, compliance agreement, decree, ruling
or decision of a Governmental Authority.

 

“PERMIT” means any license, permit, order, certificate, authorization, or
approval of a Governmental Authority.

 

“PERSON” means any individual, partnership, corporation, unincorporated
organization or association, limited liability Company, trust, or other entity.

 

“RETURN(S)” means any foreign or domestic, federal, state, city, county, or
local income, franchise, sales, use or value added tax return and report, or any
other tax return, report, and statement required to be filed by a Party in any
jurisdiction.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SECURITIES ACT” means the Securities Act of 1933, as amended, supplemented,
modified or restated from time to time.

 

“SELLER” means Hubert J. (“Hub”) Blanchett who owns 100% of the outstanding
equity (shares) of Target.

 

“SELLER INDEMNIFIED PARTIES” means TARGET and SELLER, each Affiliate of Target
and Seller, and each officer, director, employee, and agent of TARGET.

 

“STANDBY PERIOD” means that period of time defined in this Agreement (Section 9)
whereby the BUYER can “claw-back” their shares due to non-performance of SELLER.

 

“TARGET” means E-motion Apparel, Inc. a corporation organized in the state of
California, USA together with all wholly owned subsidiaries or controlled
subsidiaries to include but not be limited to: Lexi-Luu Designs, Inc ( a Nevada
Corporation), Punkz Gear, Inc. (a Wyoming Corporation), Cleo VII, Inc. (a Nevada
Corporation) and Skipjack Dive & Dance Wear, Inc. (a Nevada Corporation)..

 

“TARGET FINANCIAL STATEMENTS” The Parties acknowledge receipt of the financials.

 

“TARGET Shares” are those shares of the common stock of TARGET identified on
Schedule A.

 

“TARGET Subsidiaries” shall mean: Lexi-Luu Designs, Inc ( a Nevada Corporation),
Punkz Gear, Inc. (a Wyoming Corporation), Cleo VII, Inc. (a Nevada Corporation)
and Skipjack Dive & Dance Wear, Inc. (a Nevada Corporation).

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 4 

  

 

 

“TAXES” means any tax, assessment, fee, interest, penalties, and other charge of
kind whatsoever imposed by any Governmental Authority.

 

“UP-LIST” means the action of BUYER being approved to move up to a listing on
either the NASDAQ or NYSE AME exchange(s) which as one of its requirements is
the need to have a $4.00 market share price.

 

1. AGREEMENTS

 

1.Recitals and Schedules. The Recitals set forth in this Agreement, along with
the schedules and exhibits attached hereto, are incorporated into this Agreement
as though fully set forth in this Section 1.

 

2. SHARES ACQUIRED AND SCHEDULES AND CLOSING

 

2.1 As of the Closing or Closing Date, for consideration and in reliance on the
representations, warranties, and agreements of the Parties herein, on the
Closing Date, BUYER shall sell and transfer the BUYER Shares, to SELLER, free
and clear of LIENS, and SELLER shall sell and transfer to BUYER, the TARGET
Shares, free and clear of all LIENS. The transaction shall take the form of an
exchange of shares pursuant to the terms and conditions of this Agreement.    
2.2 TARGET Shares shall represent all of the issued and outstanding capital
stock of TARGET.     2.3 A detailed list assets and liabilities of TARGET have
been provided to BUYER on exhibit C and the liabilities consist only of a 10
year obligation of Bitzio Corp and the capital needed to reinstate the corporate
charters of the subsidiaries.     2.4 A summary of TARGET’s Material Contracts
is provided in Schedule E.     2.5 SELLER and TARGET represent and warrant that
the items and information contained in Schedules A and C through G are accurate
and complete as of the date of this Agreement and will remain accurate and
complete through the Closing Date with the exception of changes in the ordinary
course of business that are not material     2.6 The Closing of this Agreement,
being the Closing Date, shall be the date that this agreement is executed and
all contingencies excepting those in Section 9 are met, unless SELLER and BUYER
extend such date by written consent.

 



Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 5 

  

 

 

3. CONSIDERATION.

 

3.1       For consideration and in reliance on the representations, warranties,
and agreements of the Parties herein, on the Closing Date, BUYER shall sell and
transfer the BUYER Shares, to SELLER, free and clear of LIENS, and SELLER shall
sell and transfer to BUYER, the TARGET Shares, free and clear of all LIENS.

 

4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF SELLER AND TARGET.

 

SELLER and TARGET, as of the Effective Date and as of the Closing Date, jointly
and severally hereby represent and warrant to, and agree for the benefit of,
BUYER as follows, (a) except as expressly otherwise disclosed in this Agreement
or on any attached Schedule to the contrary; and (b) with the understanding that
certain representations are being made to the best knowledge of SELLER.

 

4.1       Organization, Good Standing, and Qualification. TARGET is a
corporation duly organized, validly existing and in good standing under the laws
of California. TARGET has all requisite power and authority to carry on its
business as now conducted and as proposed to be conducted. TARGET is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure so to qualify could have a material adverse effect on Target’s
Condition. However, Target needs to reinstate the TARGET SUBSIDIARIES within 30
days of closing.

 

4.2       Capitalization. The TARGET Shares have been duly and validly issued,
are fully paid and non-assessable.

 

4.2.1       TARGET does not have outstanding any securities convertible into or
exchangeable for its capital stock or outstanding any rights to subscribe for or
to purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its capital stock.

 

4.2.2       There are no agreements to which SELLER is a party with respect to
the voting or transfer of the TARGET Shares and there are no preemptive rights,
except as are identified on Schedule A.

 

4.2.3       Schedule A hereto includes the correct name of SELLER and the
correct number of TARGET Shares owned by SELLER, and the liens on those Shares.

 

4.2.4       At Closing there will be no outstanding security, option, warrant,
right, agreement, understanding or commitment of any kind entitling any person
or entity to acquire any of the TARGET Shares.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 6 

  

 

 

4.2.5       The TARGET Shares have not been registered with the SEC or any state
regulatory authority. Neither the TARGET nor SELLER has granted any options or
other rights to others to acquire equity interests in TARGET or in SELLER’s
equity interest in TARGET.

 

4.3Authority; Execution and Delivery; Requisite Consents, Non-violation.

 

4.3.1       SELLER and TARGET have, and, at the Closing will have, all requisite
power and authority to execute, deliver and perform this Agreement and each
other document or instrument executed by any of them, or any of TARGET’s
officers, in connection herewith or therewith or pursuant hereto or thereto and
to consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary action on the part of TARGET.

 

4.3.2       This Agreement is duly executed and delivered by the Parties and is
the legal, valid, and binding obligation of each, enforceable against each in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights in general or by general principles of
equity.

 

4.3.3       The execution, delivery and performance of this Agreement, the
consummation by SELLER and TARGET of the transactions contemplated hereby and
thereby (including, without limitation, the offer, sale and delivery by SELLER
of the TARGET Shares), to the best knowledge of SELLER and TARGET: (a) will not
require the consent, license, permit, waiver, approval, authorization or other
action of, by or with respect to, or registration, declaration or filing with,
any Governmental Authority or any Person; (b) contravene: (i) any requirement of
law to which it is subject, including without limitation the securities laws of
any jurisdiction or the rules or regulations of any governmental entity or
self-regulatory body; nor (ii) any judgment, decree, franchise, order or demand
applicable to it; (c) conflict or be inconsistent with or result in any breach
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of its properties or assets pursuant to the terms
of any indenture, mortgage, deed of trust agreement or other instrument to which
it is a party or bound or to which it may be subject or violate any provision of
its organization documents; or (d) will not require the satisfaction of any
secured creditors.

 

4.3.4       To the best knowledge of SELLER and TARGET, neither TARGET nor
SELLER is in default with respect to any Law which is likely to adversely affect
its ability to perform its obligations hereunder and entering into this
Agreement will not violate any of them.

 

4.3.5       TARGET does not presently own or control, directly or indirectly,
any interest in any corporation, association, or other business entity. TARGET
is not a participant in any joint venture, partnership, or similar arrangement.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 7 

  

 

 

4.4       Financial Information. Schedule C contains the TARGET Financial
Statements as of the date indicated in Schedule C. in detail, format and time
period, acceptable to BUYER. The TARGET Financial Statements are materially
true, accurate and complete, and fairly present the financial position of TARGET
and of the results of operations and or cash flows for the periods then ended as
presented and are consistent with the books and records of TARGET. There are no
material changes in the financial condition of TARGET, other than in ordinary
course of business. As of the Closing Date, TARGET and SELLER shall reconfirm
the statements herein about the TARGET Financial Statements.

 

4.5       Certain Changes or Events. As to TARGET between Effective Date and the
Closing:

 

4.5.1       there will have been no change in the Condition of TARGET, except
for changes which have not been, in the aggregate, materially adverse to TARGET;

 

4.5.2       there will be no revocation or change in any Contract or Permit or
right to do business, and no other event or occurrence of any character, whether
insured against, which results, or could reasonably be expected to result, in a
material adverse change in the Condition of TARGET;

 

4.5.3       TARGET will not authorize or made any distributions, or declare or
pay any dividends, upon or with respect to any of its capital stock, nor will
TARGET have redeemed, purchased, or otherwise acquired, or issued or sold, any
of its capital stock;

 

4.5.4       TARGET will have not entered into any material Contract, other than
in the ordinary course of business (in this Agreement, ordinary course of
business means ordinary course and consistent with past practice);

 

4.5.5       TARGET will have not incurred any indebtedness for borrowed money or
made any loans or advances to any Person, other than as disclosed on the TARGET
Financial Statements;

 

4.5.6       there will have been no waiver by TARGET of a material right or of a
material debt owed to TARGET;

 

4.5.7       TARGET will not have failed to satisfy or discharge any Lien, except
in the ordinary course of business and which is not material to the Condition of
TARGET; and

 

4.5.8       there will not have been any material change in any compensation,
arrangement or agreement with any employee, director, shareholders, or Affiliate
of TARGET.

 

4.5.9        the Parties acknowledge that TARGET is in the process of moving its
production facility from California to the Salt Lake City Area to reduce costs
and at the time of the execution of the Agreement production has ceased while
the TARGET is executing minimal sales from inventory.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 8 

  

 

 

4.6       Title to Assets. TARGET has good and marketable title to all of its
assets and properties, free and clear of any Liens, except the lien to Bitzio
Corp on Exhibit G. With respect to any assets or properties TARGET leases,
TARGET holds a valid and subsisting leasehold interest therein, free and clear
of any Liens, is in compliance, in all material respects, with the terms of the
applicable lease, and enjoys peaceful and undisturbed possession under such
lease. All of the assets and properties of TARGET that are necessary for the
conduct of TARGET’s business as presently conducted or as proposed to be
conducted by TARGET are in good operating condition and repair, subject to
ordinary wear and tear.

 

4.7       Contracts. TARGET is not a party to, nor is any of TARGET’s assets or
properties bound by, or subject to, any Contract of the following types, except
for those identified in Schedule E:

 

4.7.1       any Contract pursuant to which TARGET, or another party thereto, is
obligated to pay in excess of $10,000;

 

4.7.2       any Contract pursuant to which TARGET acquired the right to use any
Intellectual Property or information that is material to or necessary in the
business of TARGET, or pursuant to which TARGET has granted to others the right
to use, or which otherwise relates to, TARGET’s Intellectual Property;

 

4.7.3       any Contract (other than advances of expenses to employees in the
ordinary course of business) involving loans, loan agreements, debt securities,
mortgages, deeds of trust, security agreements, suretyships or guarantees;

 

4.7.4        any Contract between TARGET and SELLER or an Affiliate of SELLER,
except as described on Schedule E;

 

4.7.5       any deferred compensation agreements, bonus, pension, profit
sharing, stock option and incentive plans or arrangements, hospitalization,
medical and insurance plans, agreements and policies, retirement and severance
plans and other employee compensation policies and agreements affecting
employees of TARGET;

 

4.7.6       any Contract with any labor union affecting employees of TARGET;

 

4.7.7       any Contract that restricts TARGET from freely engaging in business
or competing anywhere; or

 

4.7.8       any Contract that is otherwise material to the Condition of TARGET.

 



Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 9 

  

 

 

4.8        Enforceability. TARGET’s Contracts are; (a) in full force and effect;
and (b) constitute legal, valid, and binding obligations of TARGET. Each other
party thereto, has performed in all material respects all obligations required
to be performed by that party on or before the Closing date hereof under the
Contracts. No violation exists in respect of a Contract on the part of TARGET or
any other party thereto. None of the Contracts is currently being renegotiated.
The validity, effectiveness and continuation of all Contracts will not be
materially adversely affected by the transactions contemplated by this
Agreement. except as described on Schedule E.

 

4.9        Intellectual Property. Set forth on Schedule F hereto is a true,
correct, and complete list of TARGET’s Intellectual Property.

 

4.9.1       TARGET is the sole and exclusive owner, free and clear of all Liens
except Lien to secured lender, and has all right, title and interest in all of
the Intellectual Property and has secured duly authorized assignment of rights
from all employees and independent contractors confirming that all Intellectual
Property which they may have directly or indirectly worked on is owned by
TARGET.

 

4.9.2       With respect to any Intellectual Property or trade secret necessary
to conduct its business, TARGET owns or has the exclusive right to use such
Intellectual Property or trade secret in its business.

 

4.9.3       TARGET owns or possesses sufficient licenses or other rights to use
all Intellectual Property covered that are necessary to conduct the business of
TARGET as now being conducted and as proposed to be conducted by TARGET.

 

4.10        Intellectual Property Licenses. Each of TARGET’s Intellectual
Property Licenses is in full force and effect and constitutes a legal, valid,
binding, and enforceable obligation in accordance with its terms against TARGET,
and each other party thereto. TARGET has performed all obligations imposed upon
TARGET under each of the Intellectual Property Licenses. Neither TARGET nor any
other party thereto is in default thereunder, nor is there any event that with
notice or lapse of time, or both, would constitute a default thereunder. TARGET
has not received any notice that any other party to any of the Intellectual
Property Licenses intends to cancel, terminate, or refuse to renew the same or
to exercise or decline to exercise any option or other right thereunder. No
licenses, sublicenses, covenants, or agreements have been granted or entered
into by TARGET in respect of any of the Intellectual Property or any trade
secret material of TARGET, except the Intellectual Property Licenses. No
director, officer, shareholder, employee, or other Affiliate of TARGET owns,
directly or indirectly, in whole or in part, any of the Intellectual Property or
any trade secret material of TARGET. None of the officers, employees,
consultants, distributors, agents, representatives, or advisors of TARGET have
entered into any agreement relating to TARGET’s business regarding know-how,
trade secrets, assignment of rights in inventions, or prohibition or restriction
of competition or solicitation of customers, or any other similar restrictive
agreement or covenant, whether written or oral, with any Person other than
TARGET. The consummation of the transactions contemplated hereby will not alter
or impair the rights of TARGET to any of the Intellectual Property, any trade
secret material to TARGET, or under any of the Intellectual Property Licenses.
Each item of Intellectual Property owned or used by TARGET immediately prior to
the Closing hereunder will be owned or available for use by BUYER on identical
terms and conditions immediately subsequent to the Closing, though it may be
through ownership of TARGET and not directly. Neither TARGET nor SELLER, nor any
Affiliates, officers, shareholders, directors, or employees of each of them has
disclosed any proprietary information relating to the Intellectual Property or
the Intellectual Property Licenses to any person other than BUYER and the
employees, consultants, accountants, lawyers, and other advisors of the
Companies. Each of TARGET, SELLER and their Affiliates, officers, shareholders,
directors, or employees has disclosed trade secrets to other Persons solely as
required for the conduct of TARGET’s business and solely under nondisclosure
agreements that are enforceable by TARGET. TARGET is not under any contractual
or other obligation to disclose any proprietary information relating to the
Intellectual Property, any trade secret material of TARGET or the Intellectual
Property Licenses, nor is any other party to the Intellectual Property Licenses
under any such obligation to disclose proprietary information included in or
relating to Intellectual Property, any trade secret material to TARGET or the
Intellectual Property Licenses to any Person, and no event has taken place,
including the execution and delivery of this Agreement and the transactions
contemplated hereby or any related change in the business activities of TARGET,
that would give rise to such obligation. TARGET has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of third parties. None of SELLER or TARGET has ever
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that TARGET must license or refrain from using any Intellectual Property rights
of any third party). No item of Intellectual Property: (a) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge; or (b) is
the subject of any pending or threatened action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand which challenges the
legality, validity, enforceability, use, or ownership of the item of
Intellectual Property. TARGET has never agreed to indemnify any person for or
against any interference, infringement, misappropriation, or other conflict with
respect to the item.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 10 

  

 

 

4.11.        Labor Relations; Employees. Schedule G contains the names and
titles of the employees of TARGET.

 

4.11.1        TARGET, to best of SELLERS knowledge, is not in violation of
material federal, state, or other applicable Law respecting employment, social
security or employment practices relating to TARGET’s own employees.

 

4.11.2       TARGET, to best of SELLERS knowledge, is not delinquent in payments
to any of TARGET’s employees for any wages, salaries, commissions, bonuses, or
other direct compensation for any services performed by the employees of TARGET
to the date hereof or amounts required to be reimbursed to such employees. There
is no unfair labor practice complaint against TARGET pending before any
Governmental Authority. There is no labor strike, dispute, slowdown, or stoppage
actually pending or threatened against or involving TARGET. TARGET is not a
party to or bound by any collective bargaining agreement and neither any
grievance nor any arbitration proceeding arising out of or under a collective
bargaining agreement is pending and no such claim has been asserted. No labor
union currently represents the employees of TARGET and no labor union has taken
any action with respect to organizing the employees of TARGET. No key employee
has informed TARGET that such employee will or may terminate his or her
employment or engagement with TARGET, except as otherwise described to BUYER on
Schedule G, or if occurring after the Effective Date, as described in written
notice from TARGET to BUYER prior to Closing. There are no payments of benefits
to the employees of TARGET above or different from the statutory benefits
corresponding under the applicable labor law. TARGET has filed or caused to be
filed all Returns required by any Governmental Authority.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 11 

  

 

 

 

4.12        Litigation. There is no Action pending or known as threatened
against TARGET. Neither TARGET nor any of TARGET’s respective assets or
properties, nor, in connection with TARGET’s business, nor any shareholder,
director, officer or employee of TARGET, is subject to any Order which is
material to the Condition of TARGET. There is no Action by TARGET currently
pending or which TARGET intends to initiate, which is material to the Condition
of TARGET.

 

4.13       Compliance with Laws; Permits. TARGET has not violated or failed to
comply with, in any material respect, any Law to which TARGET or any of TARGET’s
properties or assets is subject. TARGET has all Permits that are necessary for
the conduct of its business as presently conducted except to the extent the
failure to have any such Permit would not materially adversely affect the
Condition of TARGET. All Permits are, and as of the Closing will be, in full
force and effect. No violation or notice of failure to comply have been issued
or recorded in respect of any Permit. There are no proceedings pending or
threatened to revoke, suspend, or limit any such Permit, nor is there any
reasonable basis therefor.

 

4.14        Taxes. All Returns required to be filed by TARGET have been timely
filed. All such Returns are true, correct, and complete in all material
respects. All Taxes due or claimed to be due from TARGET have been paid except
to the extent properly reserved against on the TARGET Financial Statements. No
Return of TARGET is under audit by any Governmental Authority There are in
effect no waivers of the applicable statute of limitations for Taxes in any
jurisdiction for TARGET for any period.

 

4.15       Books and Records. The books of account, ledgers and records of
TARGET accurately and completely reflect in all material respects the Condition
of TARGET. The minute books of TARGET fully set forth all material action taken
by the Board of Directors, shareholders and, if any, executive board (or other
committee thereof) of TARGET.

 

4.16       Transactions with Affiliates. Except as described on Schedule E,
TARGET does not have any obligation to or claim against any past or present
owner of TARGET, and no such Person has any obligation to or claim against
TARGET. No past or present owner of TARGET has any direct or indirect interest
of any kind in any business or entity, which is competitive with TARGET.

 

4.17       Brokers or Finders. SELLER has not engaged a Broker in regards to the
this transaction. BUYER is not obligated for same in any way.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 12 

  

 

 

4.18       Employment of Officers, Employees, and Consultants. BUYER affirms and
consents to the employment agreement(s) of Hubert J. (“Hub”) Blanchette attached
hereto as Exhibits A.

 

4.19       Insurance. TARGET presently maintains and has maintained in effect
since its formation all the insurance policies required by Law or reasonably
appropriate in connection with the operation of its business as presently
conducted.

 

4.20       Absence of Undisclosed Liabilities. TARGET does not have any
Liability under GAAP, except as disclosed on the TARGET Financial Statements.

 

4.21       Disclosure. In connection with the purchase of the TARGET Shares by
BUYER, TARGET and SELLER have disclosed to BUYER all material facts and
information concerning TARGET, its Condition, and the TARGET Shares, and have
not made any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements contained herein not
misleading. There is no fact or circumstance which has, or is reasonably likely
to have, an adverse effect on TARGET which has not been disclosed herein and
known by SELLER and or TARGET.

 

4.22       Security Matters. The BUYER Shares are received by SELLER for
investment purposes for SELLER’s own account, and not with the view to, or for
resale in connection with, any distribution thereof. SELLER understands that
BUYER Shares have not been registered under the Securities Act, or under the
securities laws of various states, by reason of a specified exemption from the
registration provisions thereunder. SELLER acknowledges that the BUYER Shares
must be held indefinitely unless the BUYER Shares are subsequently registered
under the Securities Act and under applicable state securities laws or an
exemption from such registration is available. SELLER has been advised or is
aware of the provisions of Rule 144 promulgated under the Securities Act which
permits limited resale of the securities purchased in a private placement
subject to the satisfaction of certain conditions including, among other things,
the availability of certain current public information about BUYER and
compliance with applicable requirements regarding the holding period, the amount
of securities to be sold, and the manner of sale. SELLER is a sophisticated
investor with knowledge and experience in business and financial matters and is
able to bear the economic risk and lack of liquidity inherent in owning the
BUYER Shares. SELLER understands and acknowledges that no Governmental Authority
has been asked to rule on nor has it ruled on the tax or other consequences of
the transactions contemplated hereby. SELLER represents and covenants that
SELLER is an “Accredited Investor” as defined in Rule 501(a) of Regulation D
under the Securities Act. SELLER understands that all certificates for BUYER
Shares shall bear a legend in substantially the following form:



 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED,
SOLD TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR THE
DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER,
THAT SUCH DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT, AS AMENDED, OR ANY STATE SECURITIES LAWS.”

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 13 

  

 

 

5. REPRESENTATIONS, WARRANTIES, AND AGREEMENTS OF BUYER.

 

BUYER, hereby represents and warrants to, and agrees to the benefit of TARGET
and SELLER as follows, (a) except as expressly otherwise disclosed in this
Agreement or any attached Schedule to the contrary; or (b) with the
understanding that certain representations are being made to the best knowledge
of BUYER

 

5.1       Organization, Good Standing, and Qualification. BUYER is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation. BUYER has all requisite power and authority to carry
on its business as now conducted and as proposed to be conducted. BUYER is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure so to qualify could have a material adverse effect on its
Condition.

 

5.2       Capitalization. The authorized capital stock of BUYER BUYER is
identified on Schedule B. All the outstanding shares have been duly and validly
issued, are fully paid and non-assessable. BUYER does not have outstanding any
securities convertible into or exchangeable for its capital stock or outstanding
any rights to subscribe for or to purchase, or any options for the purchase of,
or any agreements providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to, its capital
stock. There are no agreements among the shareholders of BUYER with respect to
the voting or transfer of the capital stock of BUYER. None of BUYER’ s
shareholders have preemptive rights. Schedule B hereto includes a complete and
correct list, as of immediately prior to the Closing, of the name of each of
BUYER’ s shareholders and the number of shares of stock owned by such
shareholder and the holders of any options or warrants. There is no outstanding
security, option, warrant, right, agreement, understanding or commitment of any
kind entitling any person or entity to acquire any of BUYER’ s common stock.
BUYER’ s common stock has not been registered with the SEC or any state
regulatory authority.

 

5.3.        Authority; Execution and Delivery; Requisite Consents,
Non-violation. BUYER has, and at the Closing will have, all requisite power and
authority to execute, deliver and perform this Agreement and each other document
or instrument executed by any of them, or any of its officers, in connection
herewith or therewith or pursuant hereto or thereto and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary action on the part of BUYER. This Agreement is duly executed and
delivered by BUYER and is the legal, valid, and binding obligation of BUYER,
enforceable against BUYER in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium, or
other similar laws affecting the enforceability of creditors’ rights in general
or by general principles of equity. The execution, delivery and performance of
this Agreement, the consummation of the transactions contemplated hereby and
thereby (including the issuance of the Common Stock) will not require, to the
BUYER’s best knowledge: (a) the consent, license, permit, waiver, approval,
authorization or other action of, by or with respect to, or registration,
declaration or filing with, any Governmental Authority or any other Person; (b)
contravene: (i) any Law to which BUYER is subject; nor (ii) any judgment,
decree, franchise, order or demand applicable to BUYER; (c) conflict or be
inconsistent with or result in any breach of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of
BUYER’ s properties or assets pursuant to the terms of any indenture, mortgage,
deed of trust agreement or other instrument to which BUYER is a party or bound
or to which BUYER may be subject or violate any provision of BUYER’s
organization documents. BUYER, is not in default with respect to any applicable
Law which is likely to adversely affect BUYER’s ability to perform BUYER’s
obligations hereunder and entering into this Agreement will not violate any Law.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 14 

  

 

 

5.4       Financial Information. The BUYER is a public Company and all financial
information is timely filed with the SEC.

 

5.5        Certain Changes or Events. As to BUYER:

 

5.5.1       there will have been no change in the Condition of BUYER, except for
changes which have not been, in the aggregate, materially adverse to BUYER;

 

5.5.2       there will be no revocation or change in any Contract or Permit or
right to do business, and no other event or occurrence of any character, whether
insured against, which results, or could reasonably be expected to result, in a
material adverse change in the Condition of BUYER;

 

5.5.3        BUYER will not authorize or made any distributions, or declare or
pay any dividends, upon or with respect to any of its capital stock, or other
equity interests, nor will BUYER have redeemed, purchased, or otherwise
acquired, or issued or sold, any of its capital stock or other equity interests
except as may benefit all shareholders and as disclosed to the SEC.;

 

5.5.4        BUYER is a public Company engaged in acquiring a number of
Micro-Brands a well as deploying its proprietary technology under license to
other retailers. This transaction is consistent with the purpose of the BUYER.

 

5.5.5        BUYER will have not incurred any indebtedness for borrowed money or
made any loans or advances that encumber the Target without the express
permission of SELLERS now or during the Standby Period;

 

5.5.6       there will have been no waiver by BUYER of a material right or of a
material debt owed to BUYER;

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 15 

  

 

 

5.5.7        BUYER will not have failed to satisfy or discharge any Lien, except
in the ordinary course of business and which is not material to the Condition of
BUYER; and

 

5.5.8       there has been no material change in any compensation, arrangement
or agreement with any employee, director, shareholders, or Affiliate of BUYER
that effects SELLER or TARGET.

 

5.6       Title to Assets. BUYER has title to all its assets- see filings with
the SEC..

 

5.7       Contracts. BUYER’s Contracts are; (a) in full force and effect; and
(b) constitute legal, valid and binding obligations of BUYER. Each other party
thereto, has performed in all material respects all obligations required to be
performed by it on or before the date hereof under the Contracts. No violation
exists in respect of a Contract on the part of BUYER or any other party thereto.
None of the Contracts is currently being renegotiated. The validity,
effectiveness and continuation of all Contracts will not be materially adversely
affected by the transactions contemplated by this Agreement.

 

5.8        Intellectual Property. BUYER has title to all its intellectual
property including three patents, the specificity of which is part and parcel of
BUYER’s filings with the SEC.

 

5.9        Labor Relations; Employees. BUYER to best of Management’s knowledge,
is not in violation of material federal, state, or other applicable Law
respecting employment, social security or employment practices relating to
BUYER’s own employees.

 

5.9.1       BUYER, to best of Management’s knowledge, is not delinquent in
payments to any of BUYER’s employees for any wages, salaries, commissions,
bonuses, or other direct compensation for any services performed by the
employees of BUYER to the date hereof or amounts required to be reimbursed to
such employees. There is no unfair labor practice complaint against BUYER
pending before any Governmental Authority. There is no labor strike, dispute,
slowdown, or stoppage actually pending or threatened against or involving BUYER.
BUYER is not a party to or bound by any collective bargaining agreement and
neither any grievance nor any arbitration proceeding arising out of or under a
collective bargaining agreement is pending and no such claim has been asserted.
No labor union currently represents the employees of BUYER and no labor union
has taken any action with respect to organizing the employees of BUYER. No key
employee has informed BUYER that such employee will or may terminate his or her
employment or engagement with BUYER that may affect SELLER or TARGET. TARGET has
filed or caused to be filed all Returns required by any Governmental Authority.

 

5.10        Litigation. There is no Action pending or known as threatened
against BUYER. Neither BUYER nor any of its respective assets or properties,
nor, in connection with its business, nor any shareholder, director, officer or
employee of BUYER, is subject to any Order which is material to the Condition of
BUYER. There is no Action by BUYER currently pending or which BUYER intends to
initiate, which is material to the Condition of BUYER.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 16 

  

 

 

5.11       Compliance with Laws; Permits. BUYER has not violated or failed to
comply with, in any material respect, any Law to which BUYER or any of BUYER’ s
properties or assets is subject. BUYER has all Permits that are necessary for
the conduct of its business as presently conducted except to the extent the
failure to have any such Permit would not materially adversely affect the
Condition of BUYER. All Permits are, and as of the Closing will be, in full
force and effect. No violation or notice of failure to comply have been issued
or recorded in respect of any Permit. There are no proceedings pending or
threatened to revoke, suspend, or limit any such Permit, nor is there any
reasonable basis therefor.

 

5.12        Taxes. All Returns required to be filed by BUYER have been timely
filed. All such Returns are true, correct, and complete in all material
respects. All Taxes due or claimed to be due from BUYER have been paid except to
the extent properly reserved against on the BUYER Financial Statements. No
Return of BUYER is under audit by any Governmental Authority. There are in
effect no waivers of the applicable statute of limitations for Taxes in any
jurisdiction for BUYER for any period.

 

5.13       Books and Records. The books of account, ledgers, and records of
BUYER accurately and completely reflect in all material respects the Condition
of BUYER. The minute books of BUYER fully set forth all material action taken by
the Board of Directors, shareholders and, if any, executive board (or other
committee thereof) of BUYER.

 

5.14       Transactions with Affiliates. BUYER does not have any obligation to
or claim against any past or present owner of BUYER, or any of such owner’s
Affiliates, associates, or relatives, and no such Person has any obligation to
or claim against BUYER that would affect this transaction.

 

5.14.1 BUYER currently has 4 subsidiaries an routinely has transactions between
the subsidiaries: 12 Hong Kong, Ltd., 12 Japan, 12 Europe, A.G., 12 Retail, Inc

 

5.14.2 BUYER has announced that it has signed “Non-Binding Letter’s of Intent”
with 3 potential acquisition targets of which TARGET is not one. BUYER intends
to acquire each of these acquisition targets and others.

 

5.15       Brokers or Finders. BUYER has not entered into an agreement to pay
finders or broker fees to any party as a result of this transaction.

 

5.16       Insurance. BUYER does not have any insurance polices, each of its
subsidiaries maintains any and all insurances its requires, if any, for its
business.

 

5.17       Absence of Undisclosed Liabilities. BUYER does not have any Liability
under GAAP, except as disclosed on the BUYER Financial Statements files with the
SEC.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 17 

  

 

 

5.18       Disclosure. In connection with the purchase of the BUYER Shares by
SELLER, BUYER has disclosed to SELLER all material facts and information
concerning BUYER, its Condition and the BUYER Shares, and has not made any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements contained herein not misleading per
BUYER’s filings with the SEC. There is no fact or circumstance which has, or is
reasonably likely to have, an adverse effect on SELLER which has not been
disclosed herein and known by SELLER.

 

5.20       Security Matters. The TARGET Shares received by BUYER are for
investment purposes for BUYER’ s own account, and not with the view to, or for
resale in connection with, any distribution thereof. BUYER understands that the
TARGET Shares have not been registered under the Securities Act, or under the
securities laws of various states, by reason of a specified exemption from the
registration provisions thereunder. BUYER acknowledges that the TARGET Shares
must be held indefinitely unless the TARGET Shares are subsequently registered
under the Securities Act and under applicable state securities laws or an
exemption from such registration is available. BUYER has been advised or is
aware of the provisions of Rule 144 promulgated under the Securities Act which
permits limited resale of the securities purchased in a private placement
subject to the satisfaction of certain conditions including, among other things,
the availability of certain current public information about TARGET and
compliance with applicable requirements regarding the holding period and the
amount of securities to be sold and the manner of sale. BUYER is a sophisticated
investor with knowledge and experience in business and financial matters and is
able to bear the economic risk and lack of liquidity inherent in owning the
TARGET Shares. BUYER has received and carefully reviewed, if available and
applicable: (a) TARGET’s most recent SEC filings, and (b) all other information
filed by TARGET pursuant to the Securities Act or the Securities Exchange Act of
1934, as amended; and (c) information supplied otherwise that otherwise supplies
adequate material information. BUYER understands and acknowledges that no
Governmental Authority has been asked to rule on nor has it ruled on the tax or
other consequences of the transactions contemplated hereby. BUYER represents and
covenants that BUYER is an “Accredited Investor” as defined in Rule 501(a) of
Regulation D under the Securities Act. BUYER understands that all certificates
for the TARGET Shares shall bear a legend in substantially the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED,
SOLD TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR THE
DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER,
THAT SUCH DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT, AS AMENDED, OR ANY STATE SECURITIES LAWS.”

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 18 

  

 

 

6. CONDITIONS OF BUYER’ S OBLIGATIONS AT CLOSING.

 

The obligation of BUYER to purchase the TARGET Shares at Closing is subject to
the fulfillment, to BUYER’ S satisfaction, prior to or at the Closing, of each
of the following conditions:

 

6.1       Representations and Warranties. The representations and warranties of
TARGET and SELLER contained in this Agreement shall be true and correct in all
material respects on the Effective Date and as of the Closing Date, as if made
on and as of each such date.

 

6.2       Performance. SELLER and TARGET shall have performed and complied in
all material respects with all agreements and conditions required by this
Agreement to be performed or complied with by SELLER and/or TARGET prior to or
at the Closing.

 

6.3       Stock Certificates, Etc. Within 10 days of the Closing, SELLER shall
have tendered to BUYER a certificate representing the TARGET Shares, together
with a stock power, in accordance with this Agreement. All certificates
delivered by SELLER shall be in form and substance satisfactory to BUYER and
sufficient to transfer to and vest in BUYER good and valid title to the TARGET
Shares, free and clear of any Lien.

 

6.4       No Material Adverse Change. There shall not have occurred any material
adverse change in the Condition of TARGET since the date hereof.

 

6.5       Consents. TARGET and SELLER shall have obtained all consents,
approvals, or waivers from Governmental Authorities and third Persons necessary
for the execution, delivery and performance of this Agreement and the
transactions contemplated hereby and thereby, all without material cost or other
adverse consequences to BUYER.

 

6.5       No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened, or proposed before any
court, governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

6.6       Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be reasonably satisfactory in substance and form to
BUYER and its counsel, and BUYER shall have received all such counterpart
originals or certified or other copies of such documents as BUYER may reasonably
request.

 

6.7       Additional Documents. At Closing, the Parties shall cause an
additional agreement or agreements as contained under any schedule or exhibit
hereto, to be executed and delivered by those named therein.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 19 

  

 

 

7. CONDITIONS OF SELLER’ S OBLIGATIONS AT CLOSING.

 

The obligations of SELLER to BUYER under this Agreement are subject to the
fulfillment, to SELLER’s reasonable satisfaction, prior to or at the Closing, of
each of the following conditions:

 

7.1       Representations and Warranties. The representations and warranties of
BUYER contained in this Agreement shall be true and correct in all material
respects on the Effective Date and as of the Closing Date, as if made on and as
of each such date.

 

7.2       Performance. BUYER shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing.

 

7.3       Stock Certificates, Etc. Within 10 days of Closing, BUYER’s Stock
Transfer Agent shall have tendered to SELLER a certificate representing the
BUYER Shares in accordance with this Agreement. All certificates delivered by
BUYER shall be in form and substance reasonably satisfactory to SELLER and
sufficient to transfer to and vest in SELLER good and valid title to the BUYER
Shares, free and clear of any Lien. At Closing the Parties will enter into an
unconditional Letter of Instruction to the BUYER’s Stock Transfer Agent (Exhibit
C) authorizing the issuing of the BUYER shares indicated on Exhibit A.

 

7.4       No Material Adverse Change. Not Applicable.

 

7.5       No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened, or proposed before any
court, governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

7.6       Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be reasonably satisfactory in substance and form to
BUYER and its counsel, and BUYER shall have received all such counterpart
originals or certified or other copies of such documents as BUYER may reasonably
request.

 

7.7       Additional Documents. At Closing, SELLER, TARGET, and BUYER shall
cause any additional agreement or agreements as contained under any schedule or
exhibit hereto, to be executed and delivered by those named therein.

 

7.8       Post Closing Matters. The following actions shall become effective on
Closing, with the exception as stated under “Post-Closing Matters” below:
Target’s Board of Directors will be increased to three board members and
initially comprised of: 2 representatives selected by BUYER and Hubert J.
Blanchette shall remain as Chief Executive Officer and a Secretary will be
appointed by BUYER. All other officers and directors, if applicable, resign.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 20 

  

 

 

8. INDEMNIFICATION AND SURVIVAL.

 

8.1       Indemnification by TARGET and SELLER. TARGET and SELLER, jointly and
severally, agree to indemnify the BUYER Indemnified Parties for, and hold each
BUYER Indemnified Party harmless from and against the Indemnified Costs, in each
case, arising out of or suffered or incurred in connection with any of the
following: (a) any misrepresentation or any breach of any warranty made by
TARGET and or SELLER herein or in any documents related hereto; (b) any breach
or non-fulfillment of any covenant or agreement made by TARGET and or SELLER
herein, and (c) any claim relating to or arising out of a violation of
applicable federal or state securities laws by TARGET and or SELLER in
connection with the TARGET Shares.

 

8.2       Indemnification by BUYER. BUYER agrees to indemnify the SELLER
Indemnified Parties for, and hold the SELLER Indemnified Party harmless from and
against any Indemnified Costs arising out of or suffered or incurred in
connection with any of the following: (a) any misrepresentation or any breach of
any warranty made by BUYER herein or in any documents related hereto; (b) any
breach or non-fulfillment of any covenant or agreement made by BUYER herein, and
(c) any claim relating to or arising out of a violation of applicable federal or
state securities laws by BUYER in connection with the BUYER Shares.

 

8.3       Survival. All representations, warranties, covenants and agreements
contained in or made pursuant to this Agreement or contained in any certificate
delivered pursuant to this Agreement, shall remain operative and in full force
and effect, regardless of any investigation made by or on behalf of any party
hereto, and shall survive the transfer of the common stock and the consummation
of the transactions contemplated hereby for a period of 12 months, unless a
claim is made prior thereto; provided, however, that neither a BUYER Indemnified
Party nor a SELLER Indemnified Party shall be entitled to make any claim
relating to this Agreement unless the aggregate amount of all Indemnified Costs
or the claim incurred by such party as a result of all misrepresentations and
breaches of the other party(ies) hereto is equal to or greater than $10,000 in
which case the BUYER Indemnified Party or SELLER Indemnified Party will be
entitled to the amount of its claim in excess of $10,000.

 

9. POST-CLOSING MATTERS.

 

This Section 9 shall become effective immediately upon the Closing of this
Agreement including completion of the transfers of the TARGET Shares and the
BUYER Shares so that the following shall apply and shall control from and after
that date. After the Closing, in the event of a conflict between the provisions
of this Section 9 and any other provisions of this Agreement, this Section 9
shall control.

 

9.1       Standby Period: The Parties agree that there shall be a “Stand By
Period whereby certain objectives or conditions need to be met as indicated
below, They are;



 

9.1.1        BUYER shall intends within 12 months of the execution of this
Agreement petition to have its common shares up-listed to a national recognized
exchange such as the NASDAQ or NYSE/AMEX Exchange(s) who’s minimum requirement
for listing includes, among other things, a requirement of a minimum $4.00 stock
price quotation (“UP-LIST”); and

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 21 

  

 

 

9.1.2       BUYER shall invest at least $50,000 into Target within 60 days of
the closing of this transaction to facilitate moving the TARGET production
facility to the Salt Lake City, Utah area and the costs for the reinstatement of
the TARGET subsidiaries.; and,

 

9.1.3       BUYER shall invest a further minimum of $150,000 in Target during
the first 12 months after closing ; and,

 

9.1.4       BUYER may invest a further $200,000 in TARGET in the 13 to 24 month
period following closing if TARGET meets certain financial requirements in the
first 12 month period per 9.1.5 herein below;

 

9.1.5       Financial objectives: Subsequent to Closing SELLER shall submit to
BUYER and BUYER will approve the operating Budget for each of the two periods
below. And upon approval and subject to funding by BUYER, SELLER represents that
TARGET will meet or exceed the following financial milestones.

 

9.1.5.1 Subject to the investment by BUYER of $150,000 in capital pursuant to
9.1.3 TARGET shall have 12 month revenue of $1.4 million dollars and an EBITDA
of $300,000.

 

9.1.5.2 Subject to the investment by BUYER of an additional $200,000 in capital
pursuant to 9.1.4 TARGET shall in the 13 to 24 month period have revenue of at
least $3 million dollars and earn an EBITDA of $750,000.

 

9.1.6       Exemption to registration. Upon the 6 month anniversary of the
closing of this transaction BUYER will deliver to SELLER or SELLER’s attorney
the opinion of BUYER’s counsel relying upon an exemption to registration under
Regulation D as promulgated by the SEC to remove the restrictive legend on the
BUYER stock certificates that were delivered to SELLER pursuant to this
Agreement (LEGAL OPINION).

 

9.1.7        Until the conclusion of the Standby Period is met the following
Standby Provisions shall apply;

 

9.1.7.1      BUYER Shares shall not be sold, assigned, transferred, or subjected
to an lien; and

 

9.1.7.2      During the Standby Period 600,000 of the BUYER shares that are part
of the exchange price shall be held in escrow pending SELLER’s achieving the
objectives set in 9.1.5.1 and 9.1.5.2.

 

9.1.7.3      there shall not be any material change or action or inaction
outside the ordinary course of the business of TARGET without written agreement
of BUYER.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 22 

  

 



 

9.1.7.4 SELLER shall be entitled to receive up to 200,000 of the Escrow Shares
or prorata amount based on EBITDA during the first 12 months; and,

 

9.1.7.5 SELLER shall be entitled to receive up to 400,000 of the Escrow Shares
or prorata amount based on EBITDa during the 13 to 24 month period based; and;

 

9.1.7.6 SELLER is entitled to receive all of the remaining Escrow shares in the
event that BUYER does not make the required funding identified herein.

 

9.1.7.7 At the conclusion of the 24 month standby period any ESCROW SHARES not
released to the SELLER shall be returned to the BUYER as part of a “claw-back”
provision and shall be accounted for at the then market price of the shares.

 

9.1.8       During the Standby Period, the Parties shall reasonably cooperate
including executing additional reasonable documentation as needed.

 

9.1.9       Unless and to the extent otherwise confirmed in writing, it is the
intentions of the Parties that no particular personal shall be deemed to be a
member of a control group as such term is defined with reference to SEC related
laws, regulations and statements.

 

9.2 Escrow. To insure compliance with the Stand By period conditions The BUYER
shares shall be held subject to an Escrow Agreement between the Parties, the
form of which is attached hereto as Exhibit C. A default by BUYER of this
Agreement shall be deemed also a default of the Escrow Agreement and all
Escrowed shares shall be immediately tendered to the SELLER. The Escrow
Agreement shall appoint Belmont Acquisitions Corp. (“Belmont”) as the Escrow
Agent and shall contain all of the following terms:

 

9.2.1       At Closing BUYER and SELLER will each pay to Belmont no fee for
Belmont’s services as Escrow Agent.

 

9.2.2       Omit.

 

9.2.3       In all cases of a breach or break of the conditions contained in the
Stand By period the ESCROW AGENT will supply the breaching or breaking party
with written notice of the breach or break which notice shall contain a 30-day
cure period.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 23 

  

 



 

9.2.4       Breaching or Breaking Events. The injured Party will notify the
ESCROW AGENT of the breaching of breaking event in writing. The following would
constitute a breaching or breaking event;

 

9.2.4.1 Failure by BUYER to invest an aggregate of at least $400,000 in TARGET
within 24 months of Closing per the schedule herein above

 

9.2.4.2 Failure by BUYER to provide SELLER with a LEGAL OPINION to release the
legends on SELLER’s stock certificates as requested in writing by SELLERS after
the conclusion of the required 6 month holding period.

 

9.2.5       Actions of ESCROW AGENT in the case of a Breaching or Breaking
Event. In the event that ESCROW AGENT receives written notice from SELLER that
there is a breaching or breaching event the ESCROW AGENET will provide written
notice to BUYER providing the BUYER with evidence of the breaching or breaking
event and issuing a 30-day cure notice.

 

9.2.5.1 Upon the expiration of the cure period indicated above if the BUYER has
not resolved the breaching or breaking event, and has not received a written
extension from SELLER than ESCROW AGENT shall immediately release to SELER the
ESCROW SHARES.

 

9.2.5.2 Upon return of the ESCROW SHARES the ESCROW is terminated and the ESCROW
AGENT has no further duties to any Party by way of the ESCROW AGREEMENT.

 

9.2.5.3 The ESCROW AGENT will be fully indemnified by all Parties to this
Agreement for following the instructions contained in the ESCROW AGREEMENT.

 

9.2.6       Effect of the release of ESCROW SHARES and duties of the Parties.
Upon the release of the ESCROW SHARES the Escrow Agreement shall be terminated.

 

9.2.7       Automatic termination and/or satisfaction of the Standby Period. In
the event of an automatic termination and/or satisfaction of the Standby Period
conditions the ESCROW is automatically terminated with the SELLER receiving the
shares held in ESCROW. The Stand By period will be satisfied and/or terminated
upon the first of any of the following events occurring;

 

9.2.7.1       ALL conditions of section 9.1 have been met.

 

9.2.7.2       BUYER and SELLER agree in writing to terminate the StandBy Period.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 24

  

 

 

10. GENERAL

 

10.1       Successors and Assigns. This Agreement is not assignable without the
written consent of the Parties..

 

10.2       Entire Agreement. This Agreement, including the Exhibits and
Schedules, is the complete agreement of the Parties. This Agreement supersedes
all prior discussions, negotiations, agreements, and understandings between the
Parties with respect to its subject matter and any such are merged herein and
barred hereby.

 

10.3       Amendments. This Agreement may not be amended except by a written
instrument duly executed by all Parties.

 

10.4       No Waiver. The failure or delay of any Party at any time or times to
require performance of any provision or to exercise its rights with respect to
any provision hereof, shall in no manner operate as a waiver of or affect such
Party’s right at a later time to enforce the same. No waiver is valid unless in
writing signed by the Party making the waiver.

 

10.5       Headings. The captions, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretations of this Agreement.

 

10.6       Severability. The invalidity of any term or terms of this Agreement
shall not affect any other term of this Agreement, which shall remain in full
force and effect.

 

10.7       Notices. Any notice, communication, request, reply or advice in this
Agreement provided or permitted to be given, shall be made or be served by
delivering same by overnight mail or by delivering the same by a hand-delivery
service. Such notice shall be deemed given when so delivered. For all purposes
of Notice, the addresses of the Parties herein shall be the address set forth in
their respective signature blocks to this Agreement.

 

10.8       Captions. Captions herein are for the convenience of the parties and
shall not affect the interpretation of this Agreement.

 

10.9       Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and may be signed by fax.

 

10.10       Parties in Interest. Provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the Parties and their
heirs, executors, administrators, other permitted successors and assigns, if
any.

 

10.11       Laws, Venue, Construction. This Agreement shall be governed by the
laws of the State of Arizona without reference to conflict of laws principles
and the sole and exclusive venue for any action, claim or dispute in respect of
this Agreement shall be such court of competent jurisdiction as is located in
the City of Scottsdale, State of Arizona. The Parties agree and acknowledge that
each Party has reviewed this Agreement and the normal rule of construction that
agreements are to be construed against the drafting party shall not apply in
respect of this Agreement given the Parties have mutually negotiated and drafted
this Agreement.

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 25 

  

 

 

10.12       Cooperation. The Parties agree to cooperate with one another
concerning the performance of this Agreement, including reviewing and executing
any document necessary for the performance of this Agreement, to comply with Law
or as reasonably requested by any party hereto.

 

10.13       Independent Legal Counsel. Each Party has retained independent legal
counsel in connection with the preparation of this Agreement.

 

10.14       Dispute Resolution. If, prior to the application of Section 9, there
arises a material dispute between BUYER and any of TARGET and SELLER, the
Parties to this Agreement agree to immediately meet at a promptly determined
mutually acceptable date, time, and place, in an effort to try and resolve the
dispute, before moving to any formal legal action.

 

10.15       Basket and Grace Period, Default. Notwithstanding anything to
contrary contained in this Agreement, if any breach of this Agreement does not
involve, in any singular circumstance or related circumstances a total amount of
at least $3,000, the same shall not be treated as a material breach. If the
breach relates to a non-monetary default for which money damages are inadequate,
the breach is material. In the event of a material breach of this Agreement
happens, a Party may claim a default of this Agreement only if first that Party
supplies to the other Party written notice of default detailing the breach and a
10-business day opportunity to cure. If such Party does cure the breach, no
breach is applicable.

 

This Exchange of Shares Agreement has been duly executed and delivered by the
parties hereto on _____________________.



 

TARGET:



E-motion Apparel, INC.



A California corporation



 

By: ______________________________



Hubert J. Blanchette Chief Executive Officer



Address of Corporate Headquarters:



_____________________________________



_____________________________________



 

BUYER:



12 RETECH CORPORATION



A Nevada corporation



____________________________________

 

By: Angelo Ponzetta, Chief Executive Officer



Address Corporate Headquarters:



7135 E. Camelback Road Suite 230



Scottsdale, AZ 85252

 

SELLER:



Hubert J. Blanchette



_________________________



Hubert J. (“Hub”) an individual owning 100% of TARGET



Address the same as TARGET



 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette

March 2018

 

Page 26 

  

 

 

SCHEDULE AND EXHIBITS

 

Schedule A – details of the Target Shares and the BUYER Shares

 

Schedule B – details of the BUYER Shares

 

Schedule C – Target Financial Statements

 

Schedule D – Target Balance Sheet

 

Schedule E – Target Material Contracts

 

Schedule F – Target Intellectual Property

 

Schedule G – Target Employees- omitted

 

Exhibit A – Form of Employment Agreement of Hubert J. (“Hub”) Blanchette

 

Exhibit B – Form of Escrow Agreement

 

Exhibit C - Transfer Agent Instruction Letter

 

 

SCHEDULES and EXHIBITS

 

Exchange of Shares Agreement re: E-motion Apparel Inc. Btwn: 12 ReTech &
Blanchette March 2018

  

 

 